Nevada RPC 1.1 (competence); Utah RPC 1.4, equivalent to Nevada RPC

                    1.4 (communication); Utah RPC 1.5, equivalent to Nevada RPC 1.5 (fees);

                    and Utah RPC 8.4, equivalent to Nevada RPC 8.4 (misconduct). No

                    aggravating or mitigating circumstances were mentioned.

                                SCR 114(4) provides that this court shall impose identical

                    reciprocal discipline unless the attorney demonstrates or this court finds

                    that at least one of four factors is present: (1) the procedure in the other

                    jurisdiction denied the attorney due process; (2) there was such an

                    infirmity of proof of the misconduct in the other jurisdiction that this court

                    cannot accept the other court's decision; (3) substantially different

                    discipline is warranted in this state; or (4) the established misconduct does

                    not constitute misconduct under the rules of this state. Discipline

                    elsewhere is res judicata, as SCR 114(5) provides that "[fin all other

                    respects, a final adjudication in another jurisdiction that an attorney has

                    engaged in misconduct conclusively establishes the misconduct for the

                    purposes of a disciplinary proceeding in this state."

                                We are not persuaded that any of the exceptions apply to this

                    case. We therefore grant the petition for reciprocal discipline. Ryan R.




SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A 9r4V)19
            .
                West is hereby publicly reprimanded. The State Bar shall comply with the

                requirements of SCR 121.1.

                           It is so ORDERED.



                                                             , C.J.
                                       Gibbons



                                                        Hardesty



                                                        Douglas


                                                                                  ,J.
                                                        Saitta



                CC:   Glenn M. Machado, Bar Counsel
                      Ryan R. West
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                   3
(0) 047A